DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections Maintained
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a strap to which the first cable attaches, wherein the first cable extends through the additional plate” as recited in claim 2 and connecting “an additional plate to the plate, wherein the first cable extends through the additional plate; and connecting a strap to the additional plate, wherein the strap attaches to a portion of the first cable” as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
[Office Note: Applicant appears to be combining features of two different embodiments (i.e., Figs. 1 and 3A) into an entirely undisclosed and new embodiment.  Independent claims 1 and 8, as amended, are directed to Fig. 3A specifically with the recitation of a “mount that provides a first cable pathway and a second cable pathway” and a plate including joints coupled to tension devices for providing tension to the cables.  The mount 226 as disclosed in paragraphs [0025] has apertures 218 that provides the cable pathways.
However, no “mount” is shown in Applicant’s Fig. 1 which provides first and second cable pathways through which cables extend.  Applicant’s Fig. 1, only illustrates the straps 108 positioned on a body device 110, the straps 108 providing tension (see Applicant’s para. [0018]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 9-10, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “a strap to which the first cable attaches, wherein the first cable extends through the additional plate.”   Claim 2, however, depends from claim 1, which recites among other features “mount that provides a first cable pathway and a second cable pathway” and a plate including joints coupled to tension devices for providing tension to the cables.    Independent claim 1, is directed to Applicant’s Fig. 3A.  Nowhere in Fig. 3 are straps shown which connect to cables, and which the cable extends through an additional plate.  Applicant appears to be combining features of two different embodiments (i.e., Figs. 1 and 3A) into an entirely undisclosed and new embodiment.  Suggested correction is to cancel claim 2.
Claim 3, lines 1-2, as amended, recites “wherein the mount is connected to a pipe that is adjustable by the user for adjusting an amount of tension” which lacks support in the specification as originally filed.  Applicant discloses in para. [0032] a mount connected to pipes, but fails to disclose that the pipe is adjustable for adjusting an amount of tension.
Claim 9 recites “connecting an additional plate to a plate, wherein the first cable extends through the additional plate, and connecting a strap to the additional plate, wherein the strap attaches a portion of the first cable to the additional plate to adjust the tension.”   Claim 9, however, depends from claim 8, which recites among other features “mount that provides a first cable pathway and a second cable pathway.”  Independent claim 8, is directed to Applicant’s Fig. 3A.  Nowhere in Fig. 3 are straps shown which connect to cables, and which the cable extends through an additional plate.  Applicant appears to be combining features of two different embodiments (i.e., Figs. 1 and 3A) into an entirely undisclosed and new embodiment.  Suggested correction is to cancel claim 9.

Claim 10 recites “wherein the pipe adjusts an amount of tension” which lacks support in the specification as originally filed.  Applicant discloses in para. [0032] a mount connected to pipes, but fails to disclose that the pipe is adjustable for adjusting an amount of tension.
Claim 15 recites “wherein the first pipe and the second pipe are adjustable by the user and extend away from a surface of the first plate” which lacks support in the specification as originally filed.  Applicant discloses in para. [0032] a mount connected to pipes, but fails to disclose that the pipe is adjustable.
Claim 16 recites “wherein the cable spools include a first cable spool that provides an amount of tension that is adjustable via the first pipe” which lacks support in the specification as originally filed.  Applicant’s discloses in para. [0032] a mount connected to pipes, but fails to disclose that the tension is adjustable via the pipes..


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection of claims 1 and 8 over Marshall (US Pat. No. 5,618,249) have been obviated in view of the amendment to claims 1 and 8.

Allowable Subject Matter
Claims 1, 4-8, 11-14, and 17-20 are allowed.
Regarding independent claim 1, none of the prior art either alone or in combination teach all the limitations recited in the claim and more specifically, a wearable apparatus, comprising: a plate including a mount that provides a first cable pathway and a second cable pathway, wherein the first cable pathway guides a first cable in a first direction and the second cable pathway guides a second cable in a second direction that is different from the first direction, and wherein the plate includes a first joint that is coupled to a first tension device for providing  an amount of tension to the first cable and includes a second joint that is coupled to a second tension device for providing a separate amount of tension to the second cable; and cable spools that include a first cable spool and a second cable spool, wherein the first cable spool retains the first cable and the second cable spool retains the second cable, and wherein, when the first cable and the second cable are connected to appendages of a user, each appendage receives a separately adjustable amount of tension.

Regarding independent claim 8, none of the prior art either alone or in combination teach all the limitations recited in the claim and more specifically, a method for assembling a wearable apparatus, the method comprising: connecting a first cable spool and a second cable spool to a plate, wherein the plate includes a mount that provides a first cable pathway and a second cable pathway; directing a first cable from the first cable spool through the first cable pathway, and a second cable from the second cable spool through the second cable pathway, wherein the first cable pathway and the second cable pathway extend in different directions; and connecting a first tension apparatus to the first cable spool and a second tension apparatus to the second cable spool, wherein the first tension apparatus controls tension of the first cable, and the second tension apparatus separately controls tension of the second cable.

Regarding independent claim 13, none of the prior art either alone or in combination teach all the limitations recited in the claim and more specifically, a wearable apparatus, comprising: a first plate that includes joints and a mount that provides cable pathways, Page 5 of 11Patent Application No. 16/751,956Attorney Docket No. ZU786-20005Response to 09/07/2021 Office Actionwherein each joint extends in a different direction relative to each direction in which each cable pathway extends; cable spools that each rotate around a corresponding joint and provide cables that extend through the cable pathways, wherein a first cable of the cables extends through a first cable pathway of the cable pathways, and a second cable of the cables extends through a second cable pathway of the cable pathways, wherein the first cable pathway extends in a separate direction from the second cable pathway; and a second plate that is connected to the first plate and is non-coplanar relative to the first plate and the cable spools, wherein the joints and cables operate to provide separate amounts of cable tension to appendages of a user, when the user is wearing the first plate, the second plate, and the cables.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S LO/Primary Examiner, Art Unit 3784